                       Case 6:19-bk-03380-CCJ        Doc 7     Filed 05/25/19     Page 1 of 5
                                      United States Bankruptcy Court
                                       Middle District of Florida
In re:                                                                                  Case No. 19-03380-CCJ
Troy Darwin Ather                                                                       Chapter 7
Tina Marie Ather
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 113A-6           User: hjeff                   Page 1 of 2                  Date Rcvd: May 23, 2019
                               Form ID: 309B                 Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 25, 2019.
db/jdb         +Troy Darwin Ather,    Tina Marie Ather,   1101 S. Black Acre Court,
                 Winter Springs, FL 32708-4435
tr             +Arvind Mahendru,    5703 Red Bug Lake Road,    Suite 284,    Winter Springs, FL 32708-4969
28266317       +Aloma Bailes, LLC,    5555 S Kirkman Rd, Suite 201,    Orlando, FL 32819-7933
28266318      #+Alpha One Security Solutions,    7925 NW 12th Street,     Suite 325,   Miami, FL 33126-1846
28266320        BB&T,   MSCR Dept,    PO Box 33007,   Horatio, SC 29062
28266322       +Cintas,   4392 34th Street,    Orlando, FL 32811-6476
28266314        David R. McFarlin,    Fisher Rushmer, P.A.,    390 North Orange Avenue,    Suite 2200,
                 Orlando, FL 32801-1642
28266325        Insight Credit Union,    PO Box 4900,   Orlando, FL 32802-4900
28266326       +J S Subs, LLC,    2121 Vista Parkway,   West Palm Beach, FL 33411-2706
28266327        JAX Emergency Physicians LLC,    PO Box 80156,    Philadelphia, PA 19101-1156
28266329       +Rockbot Inc,   1308 Broadway,    Oakland, CA 94612-2501
28266331       +Sheridan Radiology Svcs CFL,    PO Box 3380,    Indianapolis, IN 46206-3380
28266333       +Stearns Bank, NA,    4191 2nd Street South,    Saint Cloud, MN 56301-3761
28266334       +Submerge Subs, Inc,    3607 Aloma Avenue #1071,    Oviedo, FL 32765-8856
28266336       +United Franchise Group,    2121 Vista Parkway,    West Palm Beach, FL 33411-2706
28266337       +Wells Fargo,   5600 Red Bug Lake Rd,    Winter Springs, FL 32708-4904

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: dmcfarlin@fisherlawfirm.com May 23 2019 23:52:45         David R McFarlin,
                 Fisher Rushmer, PA,    390 N Orange Avenue, Suite 2200,    Orlando, FL 32801
tr             +EDI: FAMAHENDRU May 24 2019 03:28:00      Arvind Mahendru,     5703 Red Bug Lake Road,    Suite 284,
                 Winter Springs, FL 32708-4969
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov May 23 2019 23:53:37
                 United States Trustee - ORL7/13,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
28266319       +EDI: AMEREXPR.COM May 24 2019 03:28:00       American Express,    220 Vesey Street,
                 New York, NY 10080-0001
28266321        E-mail/Text: bankruptcy@bbandt.com May 23 2019 23:53:35        BB&T,    Attn: Bankruptcy Dept,
                 PO Box 1847,   Wilson, NC 27894
28266324        E-mail/Text: bankruptcy@fairwinds.org May 23 2019 23:54:17        Fairwinds Credit Union,
                 Attention: Bankruptcy,    3075 N. Alafaya Trail,    Orlando, FL 32826
28266323       +E-mail/Text: bankruptcy@fairwinds.org May 23 2019 23:54:17        Fairwinds Credit Union,
                 1475 Tuskawilla Road,    Winter Springs, FL 32708-5209
28266310        EDI: FLDEPREV.COM May 24 2019 03:28:00       Florida Department of Revenue,     Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28266311        EDI: IRS.COM May 24 2019 03:28:00      Internal Revenue Service,      Post Office Box 7346,
                 Philadelphia PA 19101-7346
28266328        EDI: HCA2.COM May 24 2019 03:28:00      Oviedo Medical Center,     Attn: Patient Accounts,
                 PO Box 740771,    Cincinnati, OH 45274-0771
28266332        EDI: NEXTEL.COM May 24 2019 03:28:00      Sprint,    PO Box 4191,     Carol Stream, IL 60197-4191
28266330        E-mail/Text: kelly.rose@seminolecounty.tax May 23 2019 23:53:44         Seminole County Tax Coll.,
                 Attn: Ray Valdes,    PO Box 630,   Sanford, FL 32772-0630
28266309        E-mail/Text: kelly.rose@seminolecounty.tax May 23 2019 23:53:44
                 Seminole County Tax Collector,    Post Office Box 630,    Sanford FL 32772-0630
28266335       +E-mail/Text: bell.barrett@sbs.sysco.com May 23 2019 23:54:02         Sysco,
                 1999 Martin Luther King Blvd,    West Palm Beach, FL 33404-7005
                                                                                                TOTAL: 14

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28266316*        Florida Dept. of Revenue,   Bankruptcy Unit,   PO Box 6668,   Tallahassee, FL 32314-6668
28266315*        Internal Revenue Service,   PO Box 7346,   Philadelphia, PA 19101-7346
28266313*       +Tina Marie Ather,   1101 S. Black Acre Court,   Winter Springs, FL 32708-4435
28266312*       +Troy Darwin Ather,   1101 S. Black Acre Court,   Winter Springs, FL 32708-4435
                                                                                             TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
                         Case 6:19-bk-03380-CCJ                  Doc 7       Filed 05/25/19         Page 2 of 5



District/off: 113A-6                  User: hjeff                        Page 2 of 2                          Date Rcvd: May 23, 2019
                                      Form ID: 309B                      Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 23, 2019 at the address(es) listed below:
              Arvind Mahendru    amtrustee@gmail.com, amahendru@ecf.axosfs.com;am01@trustesolutions.net
              David R McFarlin   on behalf of Joint Debtor Tina Marie Ather dmcfarlin@fisherlawfirm.com,
               mcfarlinecfs@gmail.com;mbretana@fisherlawfirm.com;r47807@notify.bestcase.com
              David R McFarlin   on behalf of Debtor Troy Darwin Ather dmcfarlin@fisherlawfirm.com,
               mcfarlinecfs@gmail.com;mbretana@fisherlawfirm.com;r47807@notify.bestcase.com
              United States Trustee - ORL7/13   USTP.Region21.OR.ECF@usdoj.gov
                                                                                            TOTAL: 4
                        Case 6:19-bk-03380-CCJ                       Doc 7     Filed 05/25/19           Page 3 of 5
Information to identify the case:
Debtor 1              Troy Darwin Ather                                                 Social Security number or ITIN         xxx−xx−0466
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Tina Marie Ather                                                  Social Security number or ITIN         xxx−xx−7709
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 5/22/19
Case number:          6:19−bk−03380−CCJ


Official Form 309B (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                                                                        12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Troy Darwin Ather                                   Tina Marie Ather

2.      All other names used in the                                                                  fdba Paper Loft Designs
        last 8 years

3.     Address                               1101 S. Black Acre Court                               1101 S. Black Acre Court
                                             Winter Springs, FL 32708                               Winter Springs, FL 32708

4.     Debtor's attorney                     David R McFarlin                                       Contact phone 407−843−2111
                                             Fisher Rushmer, PA
       Name and address                      390 N Orange Avenue, Suite 2200                        Email: dmcfarlin@fisherlawfirm.com
                                             Orlando, FL 32801

5.     Bankruptcy Trustee                    Arvind Mahendru                                        Contact phone (407) 504−2462
                                             5703 Red Bug Lake Road
       Name and address                      Suite 284
                                             Winter Springs, FL 32708

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set                   page 1
                        Case 6:19-bk-03380-CCJ                               Doc 7          Filed 05/25/19               Page 4 of 5
Debtor Troy Darwin Ather and Tina Marie Ather                                                                             Case number 6:19−bk−03380−CCJ

6. Bankruptcy Clerk's Office            George C. Young Federal Courthouse                                                   Hours open:
                                        400 West Washington Street                                                           Monday − Friday 8:30 AM − 4:00PM
   Documents in this case may be filed Suite 5100
   at this address. You may inspect all Orlando, FL 32801                                                                    Contact phone 407−237−8000
   records filed in this case at this office
   or online at www.pacer.gov.                                                                                               Date: May 23, 2019

7. Meeting of creditors                   June 28, 2019 at 10:00 AM                                                      Location:

  Debtors must attend the meeting to      The meeting may be continued or adjourned to a later                           George C. Young Courthouse,
  be questioned under oath. In a joint                                                                                   Suite 1203−B, 400 West
  case, both spouses must attend.         date. If so, the date will be on the court docket.
  Creditors may attend, but are not                                                                                      Washington Street, Orlando, FL
  required to do so. You are                    *** Debtor(s) must present Photo ID and acceptable proof of              32801
  reminded that Local Rule 5073−1                       Social Security Number at § 341 meeting. ***
  restricts the entry of personal
  electronic devices into the
  Courthouse.

8. Presumption of abuse                   The presumption of abuse does not arise.

  If the presumption of abuse arises,
  you may have the right to file a
  motion to dismiss the case under
  11 U.S.C. § 707(b). Debtors may
  rebut the presumption by showing
  special circumstances.

9. Deadlines                               File by the deadline to object to discharge or to                             Filing deadline: August 27, 2019
                                           challenge whether certain debts are dischargeable:
  The bankruptcy clerk's office must
  receive these documents and any                                                                                        • if you want to have a debt excepted
  required filing fee by the following     You must file a complaint:                                                    from discharge under 11 U.S.C §
  deadlines.                                                                                                             523(a)(2), (4)
                                           • if you assert that the debtor is not entitled to
                                             receive a discharge of any debts under any of the                              or (6).
                                             subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                           You must file a motion:
                                           • if you assert that the discharge should be denied
                                             under § 727(a)(8) or (9).

                                           Deadline for all creditors to file a proof of claim                           Filing deadline: 7/31/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                            Filing deadline: 180 days from
                                           claim:                                                                        the date of filing

                                           Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed online at
                                           the Court's website at www.flmb.uscourts.gov, or obtained at www.uscourts.gov or at any bankruptcy clerk's
                                           office. If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you
                                           must file a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                             Filing deadline: 30 days after the
                                           The law permits debtors to keep certain property as exempt. If you            conclusion of the meeting of creditors
                                           believe that the law does not authorize an exemption claimed, you
                                           may file an objection.

10. Creditors with a foreign                   If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                    extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                               any questions about your rights in this case.

11. Liquidation of the debtor's                The bankruptcy trustee listed on the front of this notice will collect and sell the debtor's property that is not
    property and payment of                    exempt. If the trustee can collect enough money, creditors may be paid some or all of the debts owed to them
                                               in the order specified by the Bankruptcy Code. To ensure you receive any share of that money, you must file a
    creditors' claims                          proof of claim as described above.

12. Exempt property                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                               distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at the
                                               bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                               exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                               objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                    McVCIS provides basic case information concerning deadlines such as case opening and closing date, discharge date and
                                               whether a case has assets or not. McVCIS is accessible 24 hours a day except when routine maintenance is performed. To
    (McVCIS)                                   access McVCIS toll free call 1−866−222−8029.
                       Case 6:19-bk-03380-CCJ                     Doc 7        Filed 05/25/19             Page 5 of 5
Official Form 309B (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− Proof of Claim Deadline Set   page 2
